Citation Nr: 0028468	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
foot disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in October 1999 
for additional development of the record.  



FINDING OF FACT

The veteran's claim of service connection for a bilateral 
foot disorder is plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for a bilateral foot disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
the veteran's feet were "normal" at induction according to 
a December 1942 report of examination.  

The service medical records show that, in December 1943, the 
veteran was seen with complaints of recurrent burning, 
itching and scaling eruption of the feet.  It was noted that 
the manifestations had been present for 4 or 5 years and had 
been "made worse by marching."  The diagnosis was that of 
fungus infection of the feet and pes planus.  

Other service medical records show final diagnoses of 
trichophytosis corporis, soles of the feet, severe, cause 
undetermined.  According to the veteran, he had experienced 
those symptoms for several years.  An additional diagnosis 
was that of pes planus, bilateral, 3rd degree, symptomatic.  

A notation of pes planus 3rd degree, EPTS (existed prior to 
service) was made on the veteran's January 1946 service 
discharge examination report.  

In the veteran's December 1997 statement in support of claim, 
he stated that he had suffered from the bilateral foot 
problems since service and had been treated for the condition 
at the VA Medical Center in Richmond, Virginia since 1949.  
Since no records were located in the file at that time, the 
Board remanded the case back to the RO in order to obtain 
those records.  

Pursuant to the directives of the October 1999 remand, the 
Board requested that all medical records from the VA Medical 
Center since the veteran's discharge from service be obtained 
for review.  However, the VA Medical Center forwarded to the 
RO medical records of the veteran from December 1993 through 
April 2000.  

These records show that the veteran often complained of 
painful feet and was treated in December 1993 for hallux 
valgus deformity of metatarsal phalangeal joints bilaterally; 
vascular calcification in soft tissues bilaterally with 
minimal degenerative changes with calcaneal spurs.  In 
September 1995, the veteran was treated for several bilateral 
hallux valgus deformities with bilateral bunions and 
overlapping toes.  In March 1997, the veteran was treated for 
gout, overlapping toes and bunions.  In May 1998, the veteran 
was treated for hammer toes and overlapping digits.  

In January and March 1999, the veteran complained of painful 
feet.  He was again treated for gout, elongated and thickened 
nails, overlapping toes and severe hallux valgus.  Finally, 
in January 2000, the veteran was treated for hammer toes and 
overlapping digits.  

Given the additional medical evidence now showing the 
presence of current bilateral foot disability, the already 
established fact that he demonstrated foot disorders that had 
worsened or became symptomatic in service, and then the 
veteran's own credible statements that he had experienced and 
been treated for foot problems since service, the Board finds 
that the veteran's claim of service connection for a 
bilateral foot disorder is plausible and capable of 
substantiation.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

As the veteran has presented a well-grounded claim, the RO 
must undertake further action to assist the veteran in order 
to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for a 
bilateral foot disorder has been presented, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  




REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board notes that it must be 
determine whether the veteran suffers from current foot 
disability due to disease or injury in service.  

In addition, the Board instructs the RO that all outpatient 
treatment records regarding the issues not already on file in 
claims folder must be obtained for review in order to 
determine if the veteran suffers from a bilateral foot 
disability due to service, as asserted.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
medical records concerning the veteran's 
treatment for a bilateral foot 
disability, not already associated with 
the claims file.  

2.  The veteran should be afforded a VA 
dermatology examination to ascertain the 
current nature and likely etiology of the 
claimed skin disorder.  All indicated x-
rays and laboratory tests should be 
completed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history referable to the claimed 
skin condition.  The report of 
examination should include a specific 
diagnosis as to whether the veteran does 
have a skin disability due the 
trichophytosis corporis that was 
demonstrated in service.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

3.  The veteran then should be afforded a 
VA examination to ascertain the current 
nature and extent of the claimed pes 
planus.  All indicated x-rays and 
laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed pes 
planus condition.  The report of 
examination should include a specific 
diagnosis as to whether the veteran does 
have pes planus.  Then, based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran has current disability 
involving either foot due to pes planus.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

4.  After completion of the requested 
development, the RO should reconsider the 
veteran's claims on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and should be afforded the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



